DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
July 31, 1998
Dear State Medicaid Director:
The Balanced Budget Act of 1997 required each home health agency (HHA) to secure a surety bond in
an amount of at least $50,000 in order to participate in either the Medicare or Medicaid programs. On
June 1, 1998, we published a final rule in the Federal Register that established the initial submission
date of a surety bond for Medicaid by a date specified by each State Medicaid agency, but no later than
September 29, 1998.
Because of significant concerns expressed by the Congress that some small agencies were having
difficulty obtaining bonds, we have decided to suspend the submission compliance date until we can
evaluate a General Accounting Office report that Congress has required. This suspension will be
effectuated via a new Federal Register rule.
The effect of the July 31, 1998, Federal Register rule is to eliminate the September 29, 1998, date by
which current and new HHAs must submit a surety bond in order to meet the requirements of the
January 5, 1998 regulation. We anticipate, as our notice indicates, that the date to have current and new
HHAs show compliance for submission of a surety bond to the State will be 60 days following
publication of an additional final rule, but no earlier than February 15, 1999.
We will keep you informed of any new developments. If you have any other questions or concerns,
please contact Mary Linda Morgan by phone at (410) 786-2011 or by e-mail at mmorgan1@hcfa.gov.
Sincerely,
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Human Services Association
Jennifer Baxendell - National Governors' Association
Joy Wilson - National Conference of State Legislatures

